UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2012 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2012 Semiannual Report to Shareholders DWS Enhanced Emerging Markets Fixed Income Fund Contents 4 Performance Summary 8 Portfolio Summary 10 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 37 Information About Your Fund's Expenses 39 Summary of Management Fee Evaluation by Independent Fee Consultant 43 Account Management Resources 45 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2012 (Unaudited) Average Annual Total Returns as of 4/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 5.50% 0.83% 11.52% 2.74% 8.86% Class B 5.05% -0.01% 10.58% 1.90% 7.99% Class C 5.19% 0.07% 10.70% 1.95% 8.02% JPMorgan EMBI Global Diversified Index+ 6.20% 11.23% 14.77% 8.44% 10.57% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 0.75% -3.71% 9.83% 1.80% 8.36% Class B (max 4.00% CDSC) 1.05% -2.90% 10.03% 1.74% 7.99% Class C (max 1.00% CDSC) 4.19% 0.07% 10.70% 1.95% 8.02% JPMorgan EMBI Global Diversified Index+ 6.20% 11.23% 14.77% 8.44% 10.57% No Sales Charges Life of Institutional Class* Class S 5.63% 1.07% 11.80% 2.96% 9.12% N/A Institutional Class 5.72% 1.25% 11.98% N/A N/A 3.74% JPMorgan EMBI Global Diversified Index+ 6.20% 11.23% 14.77% 8.44% 10.57% 9.29% ‡ Total returns shown for periods less than one year are not annualized. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through April 30, 2012, which is based on the performance period of the life of the class. Average Annual Total Returns as of 3/31/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 0.79% 13.25% 2.84% 8.85% Class B -0.04% 12.32% 2.00% 7.99% Class C -0.06% 12.41% 2.03% 8.00% JPMorgan EMBI Global Diversified Index+ 10.94% 16.23% 8.25% 10.54% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -3.74% 11.53% 1.89% 8.35% Class B (max 4.00% CDSC) -2.93% 11.79% 1.84% 7.99% Class C (max 1.00% CDSC) -0.06% 12.41% 2.03% 8.00% JPMorgan EMBI Global Diversified Index+ 10.94% 16.23% 8.25% 10.54% No Sales Charges Life of Institutional Class* Class S 1.03% 13.53% 3.07% 9.10% N/A Institutional Class 1.21% 13.76% N/A N/A 3.58% JPMorgan EMBI Global Diversified Index+ 10.94% 16.23% 8.25% 10.54% 9.06% * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through April 30, 2012, which is based on the performance period of the life of the class. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.22%, 2.04%, 1.99%, 0.98% and 0.83% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. + The unmanaged JPMorgan Emerging Markets Bond (EMBI) Global Diversified Index tracks the performance of external debt instruments (including U.S.-dollar-denominated and other external-currency-denominated Brady bonds, loans, Eurobonds and local market instruments) in the emerging markets. The index limits exposure to any one country. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/12 $ 10/31/11 $ Distribution Information: Six Months as of 4/30/12: Income Dividends $ Latest Quarterly Income Dividend $ SEC 30-day Yield as of 4/30/12++ % Current Annualized Distribution Rate as of 4/30/12++ % ++ The SEC yield is net investment income per share earned over the month ended April 30, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 3.20%, 3.03%, 3.10%, 4.09% and 4.24% for Class A, B, C, S and Institutional Class shares had certain expenses not been reduced. The current annualized distribution rate is the latest quarterly dividend shown as an annualized percentage of net asset value on April 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.65%, 3.83%, 3.89%, 4.90% and 5.05% for Class A, B, C, S and Institutional Class shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — Emerging Markets Bond Funds Category as of 4/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 67 3-Year 92 of 99 92 5-Year 60 of 63 95 10-Year 37 of 40 92 Class B 1-Year of 74 3-Year 96 of 99 96 5-Year 63 of 63 10-Year 40 of 40 Class C 1-Year of 73 3-Year 95 of 99 95 5-Year 62 of 63 98 10-Year 39 of 40 97 Class S 1-Year 99 of 65 3-Year 89 of 99 89 5-Year 59 of 63 93 10-Year 36 of 40 89 Institutional Class 1-Year 94 of 61 3-Year 87 of 99 87 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2012 (Unaudited) Principal Amount ($)(a) Value ($) Bonds 82.3% Argentina 2.6% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) GDP Linked Note, 12/15/2035 (b) EUR 7.0%, 10/3/2015 7.82%, 12/31/2033 EUR Series 1, 8.75%, 6/2/2017 (Cost $6,483,527) Austria 1.9% OGX Austria GmbH: 144A, 8.375%, 4/1/2022 144A, 8.5%, 6/1/2018 (Cost $4,454,973) Belarus 1.2% Republic of Belarus, 8.95%, 1/26/2018 (Cost $2,964,460) Bermuda 0.9% Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $2,093,673) Brazil 6.0% Banco Bradesco SA: 144A, 4.5%, 1/12/2017 (c) 144A, 5.75%, 3/1/2022 Banco do Brasil SA, 144A, 5.875%, 1/26/2022 Centrais Eletricas Brasileiras SA, 144A, 5.75%, 10/27/2021 Independencia International Ltd., REG S, 12.0%, 12/30/2016* Itau Unibanco Holding SA, 144A, 5.65%, 3/19/2022 Petrobras International Finance Co., 5.75%,1/20/2020 (Cost $16,731,383) British Virgin Islands 0.2% CNOOC Finance 2012 Ltd., 144A, 3.875%, 5/2/2022 (d) (Cost $499,345) Cayman Islands 5.6% Braskem Finance Ltd., 144A, 5.75%, 4/15/2021 CCL Finance Ltd., 144A, 9.5%, 8/15/2014 IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Vale Overseas Ltd., 8.25%, 1/17/2034 Voto-Votorantim Ltd., 144A, 6.75%, 4/5/2021 (Cost $12,953,927) Chile 2.6% Celulosa Arauco y Constitucion SA, 144A, 4.75%, 1/11/2022 Republic of Chile, 3.25%, 9/14/2021 (Cost $5,933,300) China 1.1% China Oriental Group Co., Ltd.: 144A, 7.0%, 11/17/2017 144A, 8.0%, 8/18/2015 (Cost $2,906,168) Colombia 3.2% Banco de Bogota SA, 144A, 5.0%, 1/15/2017 Republic of Colombia, 4.375%, 7/12/2021 (Cost $7,320,382) Croatia 3.5% Republic of Croatia: 144A, 6.25%, 4/27/2017 6.5%, 1/5/2015 EUR (Cost $8,316,140) El Salvador 0.6% Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 (Cost $1,566,880) Hungary 1.7% Republic of Hungary: 4.75%, 2/3/2015 6.375%, 3/29/2021 (c) (Cost $3,833,060) India 1.2% Reliance Holdings U.S.A., Inc.: 144A, 5.4%, 2/14/2022 144A, 6.25%, 10/19/2040 (Cost $2,875,990) Indonesia 5.0% Majapahit Holding BV, REG S, 7.75%, 1/20/2020 Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 Republic of Indonesia, 144A, 5.25%, 1/17/2042 (Cost $10,665,338) Korea 1.0% Korea Gas Corp., 144A, 6.25%, 1/20/2042 (Cost $1,961,384) Latvia 1.1% Republic of Latvia, 144A, 5.25%, 2/22/2017 (Cost $2,486,450) Lithuania 2.5% Republic of Lithuania: 144A, 6.125%, 3/9/2021 REG S, 6.75%, 1/15/2015 (Cost $5,572,698) Luxembourg 1.8% ALROSA Finance SA, 144A, 7.75%, 11/3/2020 CSN Resources SA, 144A, 6.5%, 7/21/2020 Evraz Group SA, 144A, 7.4%, 4/24/2017 (Cost $4,345,736) Malaysia 1.5% Penerbangan Malaysia Bhd.: REG S, 5.625%, 3/15/2016 144A, 5.625%, 3/15/2016 (Cost $3,248,728) Mexico 6.3% Desarrolladora Homex SAB de CV, 144A, 9.75%, 3/25/2020 Petroleos Mexicanos, 5.5%, 1/21/2021 Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 United Mexican States, Series M, 6.5%, 6/10/2021 MXN Urbi, Desarrollos Urbanos SAB de CV, 144A, 9.75%, 2/3/2022 (Cost $15,148,655) Morocco 0.5% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,523) EUR Panama 3.7% Banco Latinamericano de Comercio Exterior SA, 144A, 3.75%, 4/4/2017 (c) Republic of Panama, 8.875%, 9/30/2027 (Cost $8,149,709) Peru 3.1% Republic of Peru, 5.625%, 11/18/2050 Southern Copper Corp., 6.75%, 4/16/2040 Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 (Cost $7,030,663) Philippines 1.1% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 Power Sector Assets & Liabilities Management Corp., 144A, 7.39%, 12/2/2024 (Cost $2,100,636) Poland 0.9% Republic of Poland, 5.0%, 3/23/2022 (Cost $1,898,896) Romania 0.6% Republic of Romania, 5.0%, 3/18/2015 (Cost $1,309,329) EUR Russia 5.9% Lukoil International Finance BV, 144A, 7.25%, 11/5/2019 Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB 43 1 Russian Federation: 144A, 3.25%, 4/4/2017 144A, 5.625%, 4/4/2042 REG S, 12.75%, 6/24/2028 (Cost $12,142,298) Serbia 1.0% Republic of Serbia, REG S, 6.75%, 11/1/2024 (Cost $2,311,615) South Africa 2.5% Republic of South Africa, 4.665%, 1/17/2024 Transnet SOC Ltd., 144A, 4.5%, 2/10/2016 (Cost $5,773,485) Turkey 3.1% Republic of Turkey: 6.25%, 9/26/2022 7.0%, 9/26/2016 (Cost $7,103,196) United Arab Emirates 0.7% Abu Dhabi National Energy Co., 144A, 5.875%, 12/13/2021 (Cost $1,492,725) Uruguay 4.4% Republic of Uruguay: 6.875%, 9/28/2025 7.625%, 3/21/2036 8.0%, 11/18/2022 (Cost $8,106,601) Venezuela 3.3% Petroleos de Venezuela SA: 5.25%, 4/12/2017 144A, 8.5%, 11/2/2017 Republic of Venezuela, 7.65%, 4/21/2025 (Cost $6,497,423) Total Bonds (Cost $187,654,296) Loan Participations and Assignments 5.4% Russia 5.4% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom OAO, 144A, 4.95%, 5/23/2016 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Vimpel Communications, 144A, 7.748%, 2/2/2021 Vnesheconombank, 144A, 5.375%, 2/13/2017 VTB Bank OJSC, 144A, 6.0%, 4/12/2017 Total Loan Participations and Assignments (Cost $12,426,444) Shares Value ($) Securities Lending Collateral 1.6% Daily Assets Fund Institutional, 0.24% (e) (f) (Cost $3,893,725) Cash Equivalents 5.2% Central Cash Management Fund, 0.12% (e) (Cost $12,300,625) % of Net Assets Value ($) Total Investment Portfolio (Cost $216,275,090)+ Other Assets and Liabilities, Net Net Assets The following table represents a bond that is in default: Securities Coupon Maturity Date Principal Amount Acquisition Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 USD * Non-income producing security. + The cost for federal income tax purposes was $216,388,473. At April 30, 2012, net unrealized appreciation for all securities based on tax cost was $8,670,537. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,082,127 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,411,590. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2012 amounted to $3,787,600, which is 1.6% of net assets. (d) When-issued security. (e)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. GDP: Gross Domestic Product REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. As of April 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD GBP 5/3/2012 UBS AG USD JPY 5/11/2012 UBS AG USD TRY 5/16/2012 UBS AG USD HUF 5/16/2012 UBS AG USD GBP 5/16/2012 UBS AG USD JPY 5/16/2012 UBS AG JPY USD 5/17/2012 UBS AG USD JPY 5/17/2012 UBS AG USD EUR 5/21/2012 UBS AG USD AUD 5/29/2012 UBS AG CAD USD 5/29/2012 UBS AG AUD USD 5/29/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty GBP USD 5/3/2012 ) UBS AG JPY USD 5/11/2012 ) UBS AG USD BRL 5/16/2012 ) UBS AG USD NZD 5/16/2012 ) UBS AG EUR USD 5/16/2012 ) UBS AG SGD USD 5/16/2012 ) UBS AG SEK USD 5/16/2012 ) UBS AG AUD USD 5/16/2012 ) UBS AG CHF USD 5/16/2012 ) UBS AG NOK USD 5/16/2012 ) UBS AG USD CAD 5/29/2012 ) UBS AG EUR USD 7/11/2012 ) UBS AG CHF EUR 7/16/2012 ) UBS AG JPY USD 8/2/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar RUB Russian Ruble SEK Swedish Krona SGD Singapore Dollar TRY Turkish Lira USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Bonds $
